ORDER

PER CURIAM.
Husband appeals from an order of the trial court denying his motion to set aside a default judgment which dissolved his marriage and decided issues of child custody, child support and property distribution. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).